NOT FOR PUBLICATION

                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE

                              :
JOHN W. CREAMER, III,         :
                              :    Civil Action No. 17-6253(RMB)
               Petitioner,    :
                              :
          v.                  :              OPINION
                              :
STEVEN JOHNSON and            :
THE ATTORNEY GENERAL OF       :
THE STATE OF NEW JERSEY,      :
                              :
               Respondents.   :
                              :

BUMB, District Judge

     This matter comes before the Court upon the Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2254 (Pet., ECF No. 1)

filed by Petitioner John W. Creamer, III (“Petitioner”), an inmate

confined in New Jersey State Prison in Trenton, New Jersey.

Respondents filed an answer opposing habeas relief (Answer, ECF

No. 10), and Petitioner filed a traverse. (Traverse, ECF No. 18.)

Pursuant to Federal Rule of Civil Procedure 78, the Court will

determine the claims presented in the petition on the written

submissions of the parties.

I.   PROCEDURAL HISTORY

     Following a jury trial, on June 5, 2009, a judgment of

conviction (“JOC”) was entered against Petitioner in New Jersey

Superior Court, Camden County upon his conviction by a jury of
first-degree aggravated manslaughter and two counts of third-

degree hindering apprehension or prosecution.    (JOC, ECF No. 11-

3, at 1.)1   Petitioner was sentenced to a total extended prison

term of forty years.   (Id. at 1.)

     Petitioner filed an appeal of his conviction and sentence on

October 7, 2009.   (Notice of Appeal, ECF No. 11-4.)   The New Jersey

Superior Court, Appellate Division affirmed his conviction and

sentence on May 8, 2012. (App. Div. Op., ECF No. 11-7.) Petitioner

thereafter filed a petition for certification to the New Jersey

Supreme Court, which was denied on November 9, 2012.       (Sup. Ct.

Order, ECF No. 11-11.)     Petitioner did not file a petition for

certiorari to the United States Supreme Court.    (Pet., ECF No. 1,

at 7.)

     On December 12, 2012, Petitioner filed a Verified Petition

for Post-Conviction Relief (“PCR”) in the Superior Court of New

Jersey, Camden County.   (PCR Pet., ECF No. 11-13.)    The PCR Court

denied the petition on February 6, 2014. (Order on Post-Conviction

Applications on Indictable Offenses, ECF No. 11-17.)    On April 11,

2014, Petitioner filed a Notice of Appeal of the PCR court’s


1    Petitioner was originally charged, via indictment, with one
count of first-degree murder, one count of first-degree conspiracy
to commit murder, three counts of third-degree possession of a
weapon for an unlawful purpose, three counts of fourth-degree
unlawful possession of a weapon, one count of third-degree
endangering an injured victim, and four counts of third-degree
hindering apprehension or prosecution. (Indictment, ECF No. 11-
1.)
                                 2
decision and a Motion to File Notice of Appeal as Within Time with

the New Jersey Superior Court, Appellate Division.     (See Notice of

Appeal, ECF No. 11-18; App. Div. Order, ECF No. 11-19.)          The

Appellate Division granted Petitioner’s motion on May 6, 2014.

(App. Div. Order, ECF No. 11-19.) On April 18, 2016, the Appellate

Division affirmed the denial of Petitioner’s PCR petition.     (App.

Div. Op., ECF No. 11-22.)    Petitioner filed a timely petition for

certification to the New Jersey Supreme Court, which was denied on

September 12, 2016.    (Sup. Ct. Order, ECF No. 11-25.)   Petitioner

filed the instant petition on August 18, 2017.     (Pet., ECF No. 1.)

II.   BACKGROUND

      The factual background in this matter was summarized by the

New Jersey Superior Court, Appellate Division upon Petitioner’s

direct appeal.     (App. Div. Op, ECF No. 11-7.)

           At the trial, the State presented evidence
           which established that on March 20, 2006,
           defendant    walked    into   Oaklyn    police
           headquarters and claimed he suspected there
           was a dead body in his apartment in Gloucester
           City. Defendant consented to a search of his
           apartment and his garbage. Officers from the
           Gloucester City Police Department entered
           defendant's apartment and found the dead body
           of Lisa Hoopes (Hoopes) lying on the couch,
           covered with a blanket, with duct tape around
           her neck. Hoopes and the couch were covered in
           blood, and there was a considerable amount of
           blood in the apartment.

           The police found a bloody   pair of scissors, a
           trash bag full of clothes    in the oven, and a
           bloody hammer inside the    microwave.   Around
           ten o'clock that morning,   defendant was taken

                                   3
to   the  offices   of   the  Camden   County
Prosecutor, where he was questioned by
Investigators John Greer and James Bruno, and
Detective Mark Ridge. Defendant was informed
of his Miranda rights. He signed a written
waiver of those rights.

Defendant told the investigators that, on the
previous Friday, March 17, 2006, he ingested
cocaine in his apartment with Karen Ann
Sluzalis   (Sluzalis)   and   Brian   Springer
(Springer). At some point, Mark Berky (Berky),
a person defendant knew from the neighborhood,
arrived and Springer left. Later that night,
defendant and Berky left the apartment to
purchase liquor, leaving Sluzalis alone.
While defendant and Berky were out, they met
Hoopes, who returned to the apartment with
them. Hoopes, Berky and Sluzalis later left.

Very early on Saturday, March 18, 2006, Berky
returned to defendant's apartment and asked
defendant to bring Sluzalis's car to her with
“two bags of dope and $20.00[.]” When
defendant arrived at Sluzalis's apartment, she
was upset. She said that Berky and Hoopes had
“played” him. Defendant and Sluzalis then
“started shootin' some coke[.]”

At some point, Sluzalis called Hoopes and
arranged to meet her at defendant's apartment.
Sluzalis went to meet Hoopes later Saturday
morning. When she returned, she had blood on
her hands and appeared disheveled. Defendant
asked what happened but did not press her. He
remained at Sluzalis's apartment until she
kicked him out early Monday morning, at which
point, he went to the police, as he said, “to
cover [his] ass[.]”

Defendant told the investigators that Sluzalis
had “some type of” altercation with Hoopes in
his apartment on Friday night, and he was
concerned that if he went home, he would be
“walking into ... somethin[g]” that he was not
“aware of” and which he wanted “no part of.”
After about an hour, defendant invoked his

                      4
right to counsel and his right to remain
silent.   The interview ended. Defendant was
placed under arrest.     He was required to
remove his boots before being placed in a
holding cell. After observing bloodstains on
defendant's boots, the investigators obtained
a warrant to seize defendant's boots and
clothing.      On   March   20,   2006,   the
investigators obtained DNA samples from
defendant and Sluzalis.

Later   that   day,    defendant   told    the
investigators he wanted to provide them with
more information, but said that he did not
want to speak with Greer, Bruno or Ridge.
Around 5:30 p.m., Investigators Eric Wren and
Diane Wilson interviewed defendant.     Before
that interview, defendant was again informed
of his Miranda rights, and he again signed a
waiver of those rights.

In his second interview, defendant said that
on March 18, 2006, he was in his apartment
with Springer and Sluzalis, when Sluzalis
invited Hoopes to the apartment.      Hoopes
arrived and, at some point thereafter,
defendant was with Springer in the kitchen
when they heard a commotion in the living
room. They found Sluzalis and Hoopes engaged
in a physical altercation.

Defendant   stated  that  “somebody   had   a
knife[.]”   It was a four-inch, camouflage,
switchblade that Sluzalis always carried. He
said that he initially thought Springer was
trying to pull the two women apart, but then
he realized that Springer was also hitting
Hoopes.    According to defendant, Sluzalis
pulled a hammer from his tool box and struck
Hoopes with it. Springer then did the same.

Defendant claimed that he did not participate
in the attack but saw that Hoopes was
suffering and attempted to “put her out of her
misery” by “stomp[ing] her one time[,]” like
he had once done with an injured baby bird.


                      5
           Defendant stated that, despite the injuries,
           Hoopes managed to pull herself onto the couch.

           Defendant did not attempt to help Hoopes
           because he “felt a little bit threatened[,]”
           by Sluzalis and Springer. After the attack,
           defendant, Sluzalis and Springer put the
           hammer in the microwave and poured bleach on
           the knife before throwing it into the trash
           dumpster.   After   the   second   interview,
           defendant was transported to a hospital
           because of complications from diabetes.

(Id. at 2–6 (alterations in original).)

III. STANDARD OF REVIEW

     Under 28 U.S.C. § 2254(a), the district court “shall entertain

an application for a writ of habeas corpus [o]n behalf of a person

in custody pursuant to the judgment of a State court only on the

ground that he is in custody in violation of the Constitution or

laws or treaties of the United States.”    A habeas petitioner has

the burden of establishing his entitlement to relief for each claim

presented in his petition based upon the record that was before

the state court.   See Eley v. Erickson, 712 F.3d 837, 846 (3d Cir.

2013); see also Parker v. Matthews, 567 U.S. 37, 40–41 (2012).

Under 28 U.S.C. § 2254, district courts are required to give great

deference to the determinations of the state trial and appellate

courts.   See Renico v. Lett, 559 U.S. 766, 772–73 (2010).

     Where a claim has been adjudicated on the merits by the state

courts, the district court shall not grant an application for a

writ of habeas corpus unless the state court adjudication


                                 6
            (1) resulted in a decision that was contrary
            to, or involved an unreasonable application
            of, clearly established Federal law, as
            determined by the Supreme Court of the United
            States; or


            (2) resulted in a decision that was based on
            an unreasonable determination of the facts in
            light of the evidence presented in the State
            court proceeding.
28 U.S.C. § 2254(d)(1)–(2).       Federal law is clearly established

for these purposes where it is clearly expressed in “only the

holdings, as opposed to the dicta” of the opinions of the United

States Supreme Court.     See Woods v. Donald, 135 S. Ct. 1372, 1376

(2015).    “When reviewing state criminal convictions on collateral

review, federal judges are required to afford state courts due

respect by overturning their decisions only when there could be no

reasonable dispute that they were wrong.”    Id.   Where a petitioner

challenges an allegedly erroneous factual determination of the

state courts, “a determination of a factual issue made by a State

court shall be presumed to be correct [and the] applicant shall

have the burden of rebutting the presumption of correctness by

clear and convincing evidence.”     28 U.S.C. § 2254(e)(1).

IV.   DISCUSSION

      A.    Timeliness of the Petition

            1.     Parties’ Arguments

      Respondents contend the petition should be dismissed as time-

barred because it was filed after the expiration of the one-year


                                    7
statute of limitations for § 2254 petitions under 28 U.S.C. § 2244.

(Answer, ECF No. 10, at 16–19.) Respondents assert that Petitioner

filed his appeal of his PCR petition after the time to do so had

expired and, thus, the limitations period ran for 42 days between

the day Petitioner’s time for filing an appeal expired and the day

the Appellate Division granted Petitioner’s Motion for Leave to

File   a    Notice    of   Appeal   as   Within   Time.      (Id.   at   17–18.)

Respondents assert that once the Supreme Court of New Jersey denied

certification on September 12, 2016, Petitioner had 323 days left

to file his habeas petition.          (Id. at 18.)   Respondents argue that

those 323 days expired on July 31, 2017, 18 days before the instant

petition was filed on August 18, 2017.            (See id.)

       Petitioner maintains that the petition is, in fact, timely.

Petitioner argues that the one-year statute of limitations was

tolled until the day the Supreme Court of New Jersey denied

certification, September 12, 2016.           (Traverse, ECF No. 18, at 15.)

Petitioner contends that he had until September 12, 2017 to file

any petition for habeas relief and that the instant petition was

filed before the expiration of that time.            (Id.)

             2.      Legal Standard

           28 U.S.C. § 2244(d) provides, in pertinent part:

             (1) A 1-year period of limitation shall apply
             to an application for a writ of habeas corpus
             by a person in custody pursuant to the
             judgment of a State court. The limitation
             period shall run from the latest of—

                                         8
                    (A)    the date on which the judgment
                           became final by the conclusion of
                           direct review or the expiration of
                           the time for seeking such review;

            . . .

            (2) The time during which a properly filed
            application for State post-conviction or other
            collateral   review   with   respect  to   the
            pertinent judgment or claim is pending shall
            not be counted toward any period of limitation
            under this subsection.

     After a petitioner seeks review from the State’s highest

court,     the   judgment     of   conviction   becomes   final,   and   the

limitations period begins to run after expiration of the 90-day

period for filing a petition for writ of certiorari in the United

States Supreme Court.          Swartz v. Meyers, 204 F.3d 417, 419 (3d

Cir. 2000).

     Pursuant to § 2244(d)(2), only a properly filed application

for State post-conviction review or other collateral review tolls

the habeas statute of limitations.         Pace v. DiGuglielmo, 544 U.S.

408, 413 (2005).          An application for PCR is “properly filed when

its ‘delivery and acceptance are in compliance with the applicable

laws and rules governing filings’ including ‘time limits upon its

delivery.’”      Id. (quoting Artuz v. Bennett, 531 U.S. 4, 8, 11

(2000)).     The state court’s acceptance of an application is “an

important indication that the pleading is properly filed.”               Id.




                                       9
(quoting Jenkins v. Superintendent of Laurel Highlands, 705 F.3d

80, 87 (3d Cir. 2013)).

     A properly filed application will toll the limitations period

during the period between a lower state court’s decision and the

timely filing of an appeal of that decision, Carey v. Saffold, 536

U.S. 214 (2002), and through the time in which an appeal could

have been filed, even if no appeal is filed, Swartz, 204 F.3d at

420-24.     Furthermore, the tolling provision does not reset the

date from which the one-year limitation period begins to run.

Johnson v. Hendricks, 314 F.3d 159, 161–62 (3d Cir. 2002).

     Even    if   the   statutory   limitations   period   has   passed,   a

petition may overcome that limitation if he can show a basis for

equitable tolling. Fahy v. Horn, 240 F.3d 239, 244 (3d Cir. 2001).

“Generally, a litigant seeking equitable tolling bears the burden

of establishing two elements:        (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstances

stood in his way.”       Ross v. Varano, 712 F.3d 784, 798 (3d Cir.

2013) (citations omitted).      “The diligence required for equitable

tolling purposes is reasonable diligence.”            Id. at 799.      The

obligation to exercise reasonable diligence includes the period

when a petitioner is exhausting state remedies.            Id.   “The fact

that a petitioner is proceeding pro se does not insulate him form

the ‘reasonable diligence’ inquiry and his lack of legal knowledge



                                     10
or legal training does not alone justify equitable tolling.”   Id.

at 800.

          3.     Analysis

     Petitioner’s conviction and sentence were imposed by the

trial court on June 5, 2009. (JOC, ECF No. 11-3, at 1.) Petitioner

filed an appeal and the New Jersey Superior Court, Appellate

Division affirmed his conviction on May 8, 2012.    (App. Div. Op.,

ECF No. 11-7.)   The New Jersey Supreme Court denied certification

on November 9, 2012.        (N.J. Sup. Ct. Order, ECF No. 11-11.)

Petitioner did not file a petition for writ of certiorari with the

United States Supreme Court within ninety days after the New Jersey

Supreme Court denied his petition.       Accordingly, Petitioner’s

conviction became final under the AEDPA when the 90-day period

expired on February 7, 2013.2    Swartz, 204 F.3d at 419.

     Petitioner filed his PCR petition in the New Jersey Superior

Court on December 12, 2012, before his conviction became final

under the AEDPA.     (See PCR, ECF No. 11-13.)     Thus, while the

statute of limitations began to run the day Petitioner’s conviction




2    Federal Rule of Civil Procedure 6 describes how to compute
any time period in any statute that does not specify a method of
computing time. Fed. R. Civ. P. 6(a). In computing time, one
should exclude the day of the event that triggers the period; count
every day including intermediate Saturdays, Sundays and legal
holidays; and include the last day of the period unless it is a
Saturday, Sunday or legal holiday, in which case it runs until the
next day. Fed. R. Civ. P. 6(a)(1)(A)–(C).
                                  11
became    final,    it    was   immediately   statutorily     tolled   under   §

2244(d)(2) because of the pending PCR proceeding.

        The Superior Court denied the PCR petition on February 6,

2014.      (Order    on    Post-Conviction     Applications    on    Indictable

Offenses, ECF No. 11-17.)            Under the New Jersey Court Rules,

Petitioner’s time to file an appeal expired on March 24, 2014, 45

days after the PCR petition was denied.              N.J. Ct. R. 2:4-1(a).

Petitioner did not file a timely notice of appeal during that

period.

        Respondents argue that the limitations period thus ran from

the day Petitioner’s time to file an appeal expired, March 24,

2014, to the day the Appellate Division granted his Motion for

Leave to File a Notice of Appeal as Within Time, May 6, 2014,

amounting to a total of 42 days.        (ECF No. 10, at 18.)        Petitioner,

on the other hand, argues that the statute of limitations was

tolled for the pendency of his PCR proceeding and that it did not

begin to run until September 12, 2016, when the New Jersey Supreme

Court denied certification.

        The law in the Third Circuit as to how the filing of an

untimely appeal in the state court affects the running of the

limitations period is unsettled.            In Swartz, on which Respondents

rely, the Third Circuit did not need to reach the issue of whether

the habeas statute of limitations should toll while a request for

permission to file a timely appeal (out of time) was pending before

                                       12
the court.   204 F.3d 417, 424 (3d Cir. 2017); see also Douglas v.

Horn, 359 F.3d 257, 262 n.9 (3d Cir. 2004) (observing that its

“comments with respect to the statute of limitations not being

tolled during the time that a nunc pro tunc request for allowance

of appeal was pending were not necessary to [its] result”).

Nevertheless, it stated, in dicta, that the time during which a

request for permission to file an appeal as in time would not toll

the limitations period.    Id. at 423 n.6.

     Since Swartz, however, the Third Circuit has held, albeit in

a nonprecedential opinion, that the time in which a motion for

leave to file an out-of-time appeal is pending is excluded from

the statute of limitations.      Thompson v. Administrator N.J. State

Prison, 701 F. App’x 118, 122–23 (3d Cir. 2017) (observing that

“the proper period of exclusion for § 2244(d) purposes is ‘all

time between the filing of the request to excuse the default and

the state court’s decision on the merits (if it elects to excuse

the default)’” (quoting Fernandez v. Sternes, 227 F.3d 977, 979

(7th Cir. 2000)).      The approach set forth in Thompson has been

largely followed by other courts in this District.             See, e.g.,

Alvarenga v. Lagana, 2016 WL 3610156, at *1 (D.N.J. July 1, 2016)

(“[S]tatutory tolling does not include the period between the

expiration of time to appeal and when the appeal was actually

filed.”), aff’d sub nom, Alvarenga v. Admin. N. State Prison, No.

16-3538,   2016   WL   9631331   (3d    Cir.   Dec.   8,   2016)   (denying

                                   13
certificate of appealability); see also Brown v. Powell, No. 17-

10687, 2019 WL 1529645 (D.N.J. Apr. 9, 2019) (determining that

limitations period ran from date petitioner’s time to file an

appeal expired until out-of-time notice of appeal was filed); Barge

v. Att’y Gen. of N.J., No. 18-12033, 2018 WL 5784994, at *2 (D.N.J.

Nov. 5, 2018) (same).

     Here, Petitioner’s out-of-time appeal was accepted by the

Appellate Division as timely.   (App. Div. Order, ECF No. 11-19.)

Because the state court’s acceptance of a filing is the critical

indicator as to whether the filing was “properly filed,” and out

of an abundance of caution due to the unsettled state of the law

on this issue, the Court will find that the statute of limitations

ran only from March 24, 2014, the date Petitioner’s time to file

an appeal expired, until April 11, 2014, the date he filed his

Notice of Appeal and Motion for Leave to File a Notice of Appeal

as Within Time, amounting to a total of 18 days.

     The limitations period remained tolled until the New Jersey

Supreme Court denied certification on September 12, 2016.   At that

time, there were 347 days left for Petitioner to file a petition

for habeas relief. Petitioner filed the instant petition on August

17, 2017, nine days before his time to do so expired, making it

timely under the one-year AEDPA statute of limitations.

     B.   Ground One:   Violation of Miranda Rights

          1.   The Parties’ Arguments

                                14
      In Petitioner’s first ground for relief, he claims that his

Fifth Amendment rights, as set forth in Miranda v. Arizona, 384

U.S. 436 (1966), were violated during his second interrogation at

the Camden County Prosecutor’s Office.         (Pet., ECF No . 1, at 9.)

Petitioner asserts that after he reported the presence of a

possible homicide victim in his apartment on July 20, 2007, he

waived his Miranda rights and was interrogated for approximately

one hour by Investigators Bruno, Ridge, and Greer before the

investigators briefly left the room. (Id.) When the investigators

returned,   Petitioner   he   “informed      them   that   he   was   becoming

‘uncomfortable’ with the interrogation and was invoking his right

to counsel.”   (Id. at 10.)

      Petitioner asserts that after he invoked his Miranda rights

“[t]he [i]nvestigators’ tactics changed.”           (Traverse, ECF No. 18,

6.)    Petitioner   alleges    that    the    investigators     ignored    his

invocation of his rights and instead repeatedly inquired as to

whether he wanted something to eat and how often he required

insulin. (Id.) Petitioner argues that these questions “reinforced

[his] knowledge of the power the investigators had in providing or

withholding his needs” and coerced him into to providing his second

statement to investigators.     (Id.)      Petitioner also argues that he

was never told why he was under arrest and, had he known he was

being arrested for murder, “there is a substantial likelihood he

would not have waived his rights.”         (Id. at 7.)

                                      15
     Respondents argue that Petitioner’s second statement was

voluntarily     made   and,   in    fact,    was   initiated   by   Petitioner.

(Answer, ECF No. 10, at 23-24.) Consequently, Respondents maintain

that the state court reasonably applied Miranda to Petitioner’s

claim and made a reasonable determination of fact that Petitioner’s

second statement was “completely voluntary.”             (Id.)

           2.     The State Court Decision

     On habeas review, the district court must review the last

reasoned state court decision on each claim.             Ylst v. Nunnemaker,

201 U.S. 797, 803 (1991).          For Ground One, the last reasoned state

court decision is the Appellate Division’s opinion on direct

review.   The Appellate Division affirmed the decision of the trial

court that Petitioner’s second statement to law enforcement was

voluntarily made:

           Here, the record indicates that defendant
           voluntarily appeared at the Oaklyn police
           station and reported that there may be a dead
           body in his apartment. The police went to the
           apartment and found Hoopes's body.          It
           appeared that she had been murdered.       The
           police    transferred    defendant   to    the
           prosecutor's office. He was left alone in an
           interview room for approximately two hours and
           provided with food before being interviewed.
           The interview continued for about one hour,
           until sometime around 1:30 or 1:45 p.m., when
           defendant invoked his right to counsel.

           The questioning stopped.    The investigators
           asked defendant whether he wanted something to
           eat or drink, and defendant asked for “a
           little lunch[.]” Defendant is diabetic. The
           investigators also asked him if he needed a

                                        16
dose of insulin.    Thereafter, defendant was
left alone for approximately four hours and no
one spoke with him about the case.

Defendant was provided with access to a
restroom during that period.      Around 5:15
p.m., Investigator Wren checked on defendant
before leaving the office for the evening.
Defendant asked for a cup of coffee and a
cigarette, which were provided to him. He was
allowed to use the restroom. As defendant was
returning to the holding cell from the
restroom, he told Wren that he “ha[d] some
details I want to fill you in on.”

Wren offered to get the investigators who
previously    interviewed    defendant   but
defendant expressed a preference to speak to
Wren claiming that “I didn't like the other
two investigators.   They kept asking me the
same questions over and over again and they
made me feel like I was a liar....”

Defendant was again advised of his Miranda
rights.   He interrupted the recitation of
rights, seeking assurances that he could stop
the interview if he pleased “like I did the
other time.”   Defendant agreed to waive his
rights and the second interview followed.

Defendant argues that the offers to provide
food or drink, and the inquiries concerning
his medical needs, were an attempt by the
investigators to pressure him to revoke his
assertion of his right to counsel and to
“break down his will[.]”    The trial court
found, however, that defendant's statement
“was    completely  voluntary   with   full
understanding of his rights without any
coercion.”

The court noted that, in his answers to the
investigator's questions, defendant indicated
that he fully understood his rights, including
his right to counsel. The court also noted
that the investigators scrupulously honored
defendant's assertion of his right to counsel

                     17
           and ceased questioning him but later defendant
           voluntarily initiated further discussion.

           The court pointed out that the investigators
           again informed defendant of his Miranda rights
           and    found   that    defendant    knowingly,
           voluntarily and intelligently waived those
           rights before making the second statement.
           The court's findings are entitled to our
           deference because they are supported by
           sufficient, credible evidence and they have
           been substantially influenced by the court's
           opportunity to see and hear the witnesses.

(App.   Div.    Op.,   ECF   No.   11-7,   at   11–14   (citations   omitted)

(alterations in original).)

     The Appellate Division similarly found that Petitioner’s

argument that he could not have made a knowing and intelligent

waiver of his Miranda rights because he was not told the reason

for his arrest lacked merit.           (Id. at 14–15.)        The Appellate

Division explained:

           Defendant was not deprived of information
           essential to a knowing and intelligent waiver
           of his right to remain silent. Defendant was
           arrested after he reported to the Oaklyn
           police that there may be a dead body in his
           apartment, and after he gave his first
           statement   to   the   investigators   at   the
           prosecutor’s office. When he gave his second
           statement to the investigators, defendant was
           clearly aware that he was a suspect in a murder
           investigation.

(Id. at 15.)

           3.     Analysis

     The Fifth Amendment provides, in part, that no person “shall

be compelled in any criminal case to be a witness against himself.”

                                      18
U.S. Const. amend V.         The Fourteenth Amendment incorporates the

Fifth Amendment privilege against self-incrimination.            See Malloy

v. Hogan, 378 U.S. 1, 8 (1964).           In Miranda, the Court held that

“without proper safeguards the process of in-custody interrogation

. . . contains inherently compelling pressures which work to

undermine the individual’s will to resist and to compel him to

speak where he would not otherwise do so freely.” 384 U.S. at 467.

Pursuant to Miranda, a suspect in custody must be told, prior to

interrogation, “‘that he has the right to remain silent, that

anything he says can be used against him in a court of law,’ and

be   given   the   ‘[o]pportunity   to    exercise   these   rights   .    .   .

throughout the interrogation.’”          Boyer v. Houtzdale, 620 F. App’x

118, 124 (3d Cir. 2015 (quoting Miranda, 384 U.S. at 479).                After

these warnings have been given, “the individual may knowingly and

intelligently waive these rights and agree to answer questions or

make a statement.”     Id.    However, if the individual expresses that

he wishes to remain silent or requests counsel, any interrogation

must cease.    Id.

      Whether statements made after an individual has invoked his

Miranda rights are admissible depends on “‘whether his right to

cut off questioning’ was ‘scrupulously honored.’”              Michigan v.

Mosley, 423 U.S. 96, 104 (1975).            The Mosley court “identified

four factors that help decide whether a suspect’s invocation of

the right to remain silent and further questioning”:

                                     19
             (1) whether a significant amount of time
             lapsed between the suspect’s invocation of the
             right   to    remain   silent    and    further
             questioning; (2) whether the same officer
             conducts the interrogation where the suspect
             invokes   the   right   and   the    subsequent
             interrogation; (3) whether the suspect is
             given a fresh set of Miranda warnings before
             the subsequent interrogation; and (4) whether
             the subsequent interrogation concerns the same
             crime as the interrogation previously cut off
             by the suspect.

United States v. Lafferty, 503 F.3d 293, 303 (3d Cir. 2007) (citing

Mosley, 423 U.S. at 105–06).

      The Appellate Division’s decision was not contrary to this

federal precedent nor was it an unreasonable application of that

precedent.     Petitioner has not presented any evidence to indicate

that the investigators did not scrupulously honor his invocation

of his rights.     His second statement was made several hours after

he   first    invoked   his   Miranda     rights    when   he   indicated   to

Investigator     Wren    that   he      wished     to   provide    additional

information.     Before any questioning was conducted, he was again

read his Miranda rights and provided with a second waiver of rights

form, which he signed.

      Moreover, Petitioner has not presented any evidence that

would rebut the state court’s finding that the investigator’s

inquiries as to whether Petitioner’s need for food or insulin did

not act to coerce Petitioner.           Nor has Petitioner presented any




                                     20
evidence to rebut the Appellate Division’s finding that Petitioner

was clearly on notice that he was a suspect in Hoopes’ murder.

     The totality of the circumstances underlying Petitioner’s

second custodial statement demonstrate that not only did the

investigators scrupulously honor his invocation of his Miranda

rights, his second waiver of those rights was made knowingly,

intelligently, and voluntarily.              Therefore, Ground One of the

petition is denied.

     B.      Ground Two:      Ineffective Assistance of Counsel

             1.     The Parties’ Arguments

     Petitioner next claims that he was denied the effective

assistance of counsel in violation of the Sixth Amendment because

his counsel failed to investigate his medical history before the

Miranda hearing.       (Pet., ECF No. 1, at 11.)        Petitioner alleges

that he suffers from diabetes and that he informed investigators

of this fact when he arrived at the police station.                  (Id.)

Petitioner        claims     that   during     the   first   interrogation,

Investigator Greer asked if he required insulin, and Petitioner

declined.     (Id.)        Following the first interrogation, Petitioner

states he was detained in a holding cell for four hours and,

despite making numerous requests for medical attention, he was

only provided with water and a hamburger.            (Id.)

     Petitioner asserts that “[a]fter several hours of remaining

in the cell his pain increased and he did not want to be in the

                                       21
cell any longer and his mind was affected so much he agreed to

talk    to   the   police.”     (Id.)     Shortly   after   the   second

interrogation, Petitioner was taken to the emergency room where he

had a blood glucose level of 410.        (Id.)   Petitioner argues his

counsel was ineffective because he failed to present evidence that

Petitioner made repeated requests for medical attention while he

was in custody and that he failed to conduct any investigation to

receive the medical records indicating Petitioner’s high blood

glucose level.      (Id.)

       Respondents argue that the state courts properly applied the

Strickland standard to Petitioner’s ineffective assistance of

counsel claim.        (ECF No. 10, at 34.)       Moreover, Respondents

maintain that Petitioner has failed to demonstrate that his counsel

was ineffective for not obtaining his medical records or presenting

them at the Miranda hearing.      (Id. at 33.)

             2.    The State Court Decision

       The last reasoned opinion on this claim was the Appellate

Division’s decision on Petitioner’s appeal of the denial of his

PCR petition.      The Appellate Division held that Petitioner had not

established a prima facie case of ineffective assistance of counsel

under Strickland v. Washington, 466 U.S. 668 (1987).              In so

holding, the Appellate Division relied on the factual findings of

the PCR Court:




                                    22
[A]fter    defendant’s     first    interview,
defendant was asked if he required insulin
Defendant declined the officer’s offer,
indicating that he did not require any insulin
at that time. The judge pointed out that, in
his direct appeal, defendant acknowledged that
he had been repeatedly offered food, drink and
insulin.

The judge noted that, when the trial court
denied defendant’s motion to suppress, the
court stated that defendant had been given
food and drink, and assured that he would be
taken to the hospital for insulin if and when
he needed it. In addition, the trial court
observed that, during the time he was
interviewed, defendant did not “at any time”
lose his focus or ability to understand.

The judge also noted that, in support of his
PCR petition, defendant had submitted records
of   his    hospitalization   following   his
interviews.     Those records had not been
presented at the suppression hearing.     The
records indicated that, when defendant was
taken to the hospital his blood sugar level
was 410, and he had “nonspecific and
nonlocaliz[ed] pains in the body” which were
thought to be related to his uncontrolled
diabetes.     However, upon admission, the
attending physician noted that defendant did
not appear to be in acute distress, had no
motor or sensory deficits, and was oriented.

[The judge] observed that, while defendant was
hospitalized for three days, a report of a
physical   exam   the  day   after   admission
indicated that defendant was feeling “back to
normal” and was otherwise stable.          The
discharge summary indicated that defendant did
not take a regular dose of insulin, and he had
reported that he only takes insulin when he
does not feel well and only when he wants to
do so. The judge found that nothing in the
medical records contradicted the trial court’s
findings at the suppression hearing, and the
presentation of the medical records at the

                     23
              hearing would not have changed the outcome of
              the motion.

(App. Div. Op., ECF No. 11-22, at 10–11 (first alteration in

original).)

              3.     Analysis

     The Sixth Amendment right to counsel is the right to the

effective assistance of counsel.               Strickland v. Washington, 466

U.S. 668, 687–88 (1984).             There are two elements to a Sixth

Amendment     ineffective       assistance     of   counsel   claim,    deficient

performance by counsel and prejudice.               Premo v. Moore, 562 U.S.

115, 121 (2011).        For the deficient performance prong, “a person

challenging a conviction must show that counsel’s representation

fell below an objective standard of reasonableness.”                   Id. at 121

(internal quotations omitted) (quoting Harrington v. Richter, 562

U.S. 86, 104 (2011)).             A petitioner must overcome a “‘strong

presumption’ that counsel’s representation was within the ‘wide

range’   of    reasonable       professional    assistance.”      Id.    (quoting

Harrington, 562 U.S. at 104).           The burden a petitioner must meet

is “that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.”        Id. at 121–22. (quoting Harrington, 562 U.S. at 104).

Habeas review of counsel’s performance is doubly deferential, and

the question is not whether counsel’s actions were reasonable but




                                        24
whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.         Id. at 122–23.

       To prove Strickland prejudice, a petitioner must establish

that “counsel’s errors were so serious as to deprive the defendant

of a fair trial.”       Strickland, 466 U.S. at 669.         To establish

prejudice, a petitioner must show that “there is a reasonable

probability that the result of trial would have been different

absent the deficient act or omission.”            Hinton v. Alabama, 571

U.S. 236, 264 (2014).        On habeas review, it is not enough that a

federal judge would have found counsel ineffective.             The judge

must find that the state court’s resolution of the issue was

unreasonable.    Harrington, 562 U.S. at 101 (2011).

       The state court’s resolution of Petitioner’s ineffective

assistance of counsel claim was not unreasonable.             The medical

records Petitioner argues his counsel should have obtained and

presented at the Miranda hearing do not contradict the findings of

the    trial   court   nor    would   admission   of   the   records   have

demonstrated that Petitioner’s Miranda rights were violated in any

way.   Petitioner cannot demonstrate that he was prejudiced in any

way by his counsel’s failure to obtain these records. Accordingly,

habeas relief on Ground Two is denied.




                                      25
       D.    Ground Three: Violations of Petitioner’s Due Process
             Rights

             1.    The Parties’ Arguments

       In Ground Three, Petitioner appears to allege two violations

of    his   due   process    rights     under     the   Fifth   and    Fourteenth

Amendments:          (1)   that   the    jury’s     verdict     for    aggravated

manslaughter was against the weight of evidence and (2) that the

trial court erred in instructing the jury to sequentially consider

the    lesser-included       offenses        of   aggravated     and     reckless

manslaughter.     (Id.)

       After the trial court instructed the jury as to the elements

of murder, it explained that if the jury found defendant not guilty

of first-degree murder, it should consider the lesser-included

offenses of aggravated or reckless manslaughter.                (ECF No. 11-34,

at 49-50.)     The trial court instructed the jury to consider these

offenses sequentially:

             If . . . you determine the State has not proven
             beyond a reasonable doubt that the Defendant
             purposely, or knowingly caused death or
             serious bodily injury resulting in death, then
             you must find the Defendant not guilty of
             murder and go on to consider whether the
             Defendant should be convicted of the crime of
             aggravated or reckless manslaughter.

             . . .

             A person is guilty of aggravated manslaughter
             if he recklessly causes the death of another
             under   circumstances   manifesting   extreme
             indifference to human life. In order for you
             to find a Defendant guilty of aggravated

                                        26
          manslaughter, the State is required to prove
          each of the following elements beyond a
          reasonable doubt.    One, that the Defendant
          caused Lisa Hoopes’ death. Two, the Defendant
          did so recklessly. And three, the Defendant
          did so under circumstances manifesting extreme
          indifference to human life.

          . . .

          If, however, after consideration of all the
          evidence, you’re not convicted beyond a
          reasonable doubt that the Defendant acted
          recklessly causing Lisa Hoope’s death under
          circumstances       manifesting       extreme
          indifference to human life, then your verdict
          must be guilty of aggravated manslaughter.

(Id. at 49-52.)    Petitioner was ultimately convicted of aggravated

manslaughter.     (JOC, ECF No. 11-3, at 1.)

     Petitioner argues that the jury’s verdict is against the

weight of evidence as the only basis for the conviction is “pure

speculation and [the jury’s] subjective sense of the egregiousness

of the crime.”      (Pet., ECF No. 1, at 13.)       Petitioner further

argues that the trial court’s instruction to consider murder and

its lesser-included charges sequentially “deprived Petitioner of

his due process right to have the jury deliberate upon a viable

lesser included homicide offense.”      (Id.)

     Respondents first address Petitioner’s argument that the

jury’s   finding    that   Petitioner   was     guilty   of   aggravated

manslaughter was against the weight of evidence.         (Ans., ECF No.

10, at 35-37.)     Respondents assert that the jury’s verdict was a

“rational decision” and that “in the absence of any showing that

                                  27
no reasonable trier of fact could have found him guilty beyond a

reasonable doubt,” he is not entitled to habeas relief.

       On the erroneous jury instruction claim, Respondents assert

that the trial court’s instruction was not erroneous. Accordingly,

Respondents maintain that Petitioner cannot succeed on his due

process claim.

           2.     The State Court Decision

       The last reasoned opinion on both Petitioner’s due process

claims was the Appellate Division’s decision on direct appeal.

                  i.   Verdict Against the Weight of Evidence

       The Appellate Division rejected Petitioner’s argument that

there was insufficient evidence to support the jury’s verdict for

aggravated manslaughter.       (App. Div. Op., ECF No. 11-7, at 16–18.)

Indeed, the Appellate Division was “satisfied that the State

presented sufficient evidence upon which a jury could find beyond

a reasonable doubt that defendant acted with extreme indifference

to human life when he stomped on Hoopes’s face and kicked her in

the head.”      (Id. at 17.)     The Appellate Division further noted

that

           Hoopes had already been seriously injured by
           the time [Petitioner] struck her and any
           further injury to her head could be fatal.
           Moreover, defendant stated that he stomped on
           Hoopes to put her “out of her misery.” . . .
           In our view, the evidence allowed a jury to
           conclude that when defendant struck Hoopes, he
           did so with extreme indifference to whether
           she lived or died. The evidence showed that

                                    28
            when defendant struck Hoopes, the risk of
            death was a probability, not a possibility.

(Id. at 17–18.)

                  ii.    Erroneous Jury Instruction

     The Appellate Division similarly denied Petitioner’s claim

that the trial court erred in instructing the jury to deliberate

sequentially     on     the   murder   charge   and   its   lesser-included

offenses.   (Id. at 21–23.)      The Appellate Division determined that

            The instructions employed here were not
            erroneous and were not framed in a manner that
            would deter the jury from returning a proper
            verdict.   Although the court instructed the
            jury to consider aggravated manslaughter
            before considering reckless manslaughter, the
            jury was not precluded from finding defendant
            not guilty of the former offense and guilty of
            the latter offense.       In our view, the
            instructions provided the jury with a proper
            framework for orderly deliberations.

(Id. at 22-23.)

            3.    Analysis

                  i.     Verdict Against the Weight of Evidence

     A claim that the jury’s verdict was against the weight of

evidence, may arise to violation of due process if “after viewing

the evidence in the light most favorable to the prosecution, [no]

rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.”           Jackson v. Virginia, 443

U.S. 307, 319 (1979). This “standard must be applied with explicit

reference to the substantive elements of the criminal offense as



                                       29
defined by state law.”        Id. at 324 n.16.      Critically, factual

issues determined by a state court (jurors included) are presumed

to be correct, and the petitioner bears the burden of rebutting

this presumption by clear and convincing evidence.             See Werts v.

Vaughn, 228 F.3d 178, 196 (3d Cir. 2000).

        The Appellate Division’s decision was not contrary to or an

unreasonable application of this federal precedent.              Petitioner

argues that there was insufficient evidence presented at trial to

show, beyond a reasonable doubt, that he acted with extreme

indifference to human life when he stomped on Hoopes’s face and

head.     (Traverse, ECF No. 18, at 12.)      However, as the Appellate

Division    found,   there   was   evidence   presented   at    trial   that

demonstrated that Petitioner struck Hoopes intending to “put her

out of her misery.”     (App. Div. Op., ECF No. 11-7, at 17–18.)        The

Appellate Division, and the jury as evidenced by its verdict,

concluded that Petitioner acted with extreme indifference as to

whether Hoopes “lived or died.”      Petitioner has not met his burden

of rebutting these findings and, therefore, habeas relief on this

claim is denied.

                  ii.   Erroneous Jury Instruction

        Jury instructions on the charges against a defendant in state

court are governed by state law.      See Estelle v. McGuire, 502 U.S.

62, 71–72 (1991) (“[T]he fact that the [jury] instruction was

allegedly incorrect under state law is not a basis for habeas

                                     30
relief.”).    However, a defendant may challenge jury instructions

on habeas review if the instructions “violated some right which

was guaranteed to the defendant by the Fourteenth Amendment.” Cupp

v. Naughten, 414 U.S. 141, 146 (1973).               When reviewing jury

instructions, “a single instruction to a jury may not be judged in

artificial isolation, but must be viewed in the context of the

overall charge.”       Id. at 146–47.         Ultimately, the question is

“whether the ailing instruction by itself so infected the entire

trial that the resulting conviction violates due process.”              Id. at

147.

       New Jersey law dictates that “juries may not consider lesser-

included    offenses   until    they   have    acquitted   of   the    greater

offense.”    State v. Cooper, 700 A.2d 306, 325 (N.J. 1997).             Thus,

sequential charges will often be used to “provide a framework for

orderly deliberations.”        Id. at 326 (quoting State v. Coyle, 574

A.2d 951, 966 (N.J. 1990)).

       The Appellate Division reasonably concluded that the trial

court gave proper instructions to the jury.                The instructions

permitted the jury to convict on the lesser-included offenses of

aggravated manslaughter or reckless manslaughter depending on

whether it found that Petitioner acted with extreme indifference

to human life.     The trial court’s instruction to consider these

offenses sequentially did not preclude the jury from considering

the lesser-included offense of reckless manslaughter.                 The jury

                                       31
instructions did not deprive Petitioner of a fundamentally fair

trial in violation of his right to due process.

V.    CERTIFICATE OF APPEALABILITY

      Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or

judge issues a certificate of appealability, an appeal may not be

taken from a final order in a proceeding under 28 U.S.C. § 2254.

A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate

to   deserve   encouragement   to   proceed   further.”   Miller-El   v.

Cockrell, 537 U.S. 322, 327 (2003).

      For the reasons discussed above, Petitioner has not made a

substantial showing of the denial of a constitutional right.

Therefore, the Court will deny a certificate of appealability.

V.    CONCLUSION

      In the accompanying Order filed herewith, the Petition for

habeas relief under 28 U.S.C. § 2254 is denied.



Dated: June 5, 2019
                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge


                                    32
